United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3604
                                    ___________

Gaylon Richard Cox,                      *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
United States of America,                *      [PUBLISHED]
                                         *
                    Appellee.            *
                                    ___________

                              Submitted: June 28, 2002

                                   Filed: July 1, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Gaylon Richard Cox pleaded guilty to aiding and abetting bank robbery, being
a felon in possession of a firearm, and attempting to escape from custody. The
district court sentenced Cox to life imprisonment under 18 U.S.C. § 3559(c). Cox
appealed, and we affirmed. See United States v. Cox, 225 F.3d 1018 (8th Cir. 2000).

       Cox then filed the present 28 U.S.C. § 2255 motion asserting four grounds for
relief. The district court denied the motion, and granted a certificate of appealability
(COA) on two issues: whether Cox's guilty plea was involuntary because of mental
illness and medication, and whether he was denied effective assistance of counsel.
On appeal, Cox argues counsel was ineffective for failing to request an independent
psychiatric evaluation, by which to show Cox's incompetence, and for failing to
petition for certiorari as promised. He also attempts to challenge the application of
section 3559(c), but our review is limited to the issues specified in the COA. See
Hubbeling v. United States, 288 F.3d 363, 364-65 (8th Cir. 2002).

       We conclude Cox did not establish counsel's ineffectiveness on the competency
issue. See United States v. Duke, 50 F.3d 571, 576 (8th Cir.), cert. denied, 516 U.S.
885 (1995); Iron Wing v. United States, 34 F.3d 662, 664 (8th Cir. 1994). No
evidence suggests the court-ordered psychiatric evaluation–finding Cox legally
responsible at the time of the offense and competent to stand trial–was flawed. See
Pool v. Armontrout, 852 F.2d 372, 376-77 (8th Cir. 1988), cert. denied, 489 U.S.
1023 (1989). Moreover, at the plea hearing Cox stated he understood the charge and
understood he faced a life sentence if the government prevailed on its section 3559(c)
motion; the district court, having observed his demeanor and behavior in the
courtroom, found he behaved rationally throughout the proceedings; and no evidence
indicates any medication rendered him incompetent. See United States v. Jimenez-
Villasenor, 270 F.3d 554, 561 (8th Cir. 2001).

       We agree with the government, however, in light of counsel's failure to file the
promised petition for certiorari, that our judgment affirming Cox's conviction should
be vacated and a new judgment entered to allow the timely filing of the petition. See
Wilkins v. United States, 441 U.S. 468, 469 (1979) (per curiam); Wilson v. United
States, 554 F.2d 893, 894 (8th Cir.) (per curiam), cert. denied, 434 U.S. 849 (1977).
Accordingly, we vacate the judgment entered on September 19, 2000 in United States
v. Cox, No. 00-1610, and direct the clerk to enter a new judgment. We otherwise
affirm the district court.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-